Fourth Court of Appeals
                                San Antonio, Texas
                                      March 30, 2020

                                    No. 04-19-00649-CR

                               Marcus Chavez PONCIANO,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR5316
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED
IN PART. Time is extended to April 9, 2020. No further extensions of time will be granted
absent extraordinary circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court